DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 78- and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et. al. [2018/0175268].
Regarding claim 1, Moon teaches:
A light emitting element comprising: a light emitting cell comprising a first light emitting layer and a plurality of conductive semiconductor layers laminated on upper and lower portions of the first light emitting layer [Fig. 4, area A1];
a second light emitting cell comprising a second light emitting layer configured to emit light different from the first light emitting layer, and a plurality of conductive semiconductor layers laminated on upper and lower portions of the second light emitting layer [fig. 4, area A2];
an insulating layer provided on the first light emitting cell and the second light emitting cell so that the first light emitting cell and the second light emitting cell are electrically separated from each other [layer 315];
 a common electrode configured to be electrically connected to the first light emitting cell and the second light emitting cell [fig. 4, electrode E2];
a first pixel electrode configured to be electrically connected to the first light emitting cell [fig. 4, electrode E1];
and a second pixel electrode configured to be electrically connected to the second light emitting cell [fig. 4, respective layer over A2 similar to electrode E1],
wherein a light emitting region of the first light emitting cell and a light emitting region of the second light emitting cell are horizontally separated from each other by the common electrode [fig. 4, note separation of A1 and A2].

Claims 7 and 11 are similar to claim 1 and are rejected using the same citations.

Regarding claims 4, 10 and 14, Moon further teaches:
wherein a light emitting area of the first light emitting cell is different from a light emitting area of the second light emitting cell [fig. 4, note separation of areas A1 and A2]

Regarding claim 5, Moon further teaches:
wherein the first light emitting layer and the second light emitting layer have a multi-quantum well structure [§0071]

Regarding claim 9, Moon further teaches:
wherein the processor is configured to, based on a defective pixel being generated in at least one of the first light emitting cell and the second light emitting cell, control the driving of at least one of a first light emitting cell and a second light emitting cell included in a light emitting element adjacent to a light emitting element where the defective pixel is generated, to replace the defective pixel [§0086]


Allowable Subject Matter
Claims 4-5, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 12, the prior art does not teach the recited layer compositions and layer order.
Regarding claims 3 and 13, the prior art does not teach the recited layer compositions and layer order.
Regarding claim 6, the prior art does not teach the recited layer compositions and layer order.
Regarding claim 8, the prior art does not teach the recited layer compositions and layer order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625